Citation Nr: 0417603	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  99-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancée


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to May 1968.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 
decision of the Chicago Department of Veterans Affairs (VA) 
Regional Office (RO), which declined to reopen a claim of 
entitlement to service connection for PTSD.  The RO 
subsequently obtained additional evidence pertinent to the 
veteran's claim, and in November 1999 the claim of service 
connection for PTSD was reopened and denied on the merits.  
The veteran and his fiancée appeared for a personal hearing 
before the undersigned at the Chicago RO in December 2001.  
This case was previously before the Board in March 2002 when 
the Board ordered additional development.  The case was again 
before the Board in June 2003, when the Board remanded the 
case for the RO to consider the additional evidence in the 
first instance.  The case is now before the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The veteran did not engage in combat; a verified stressor 
event in service is not shown.

2.  The medical evidence of record does not demonstrate that 
the veteran has PTSD based on a verified stressful event in 
service.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  In Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), the U. S. Court of 
Appeals for Veterans Claims (Court) held, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

Here, the veteran was provided VCAA notice by July 2003 
correspondence from the RO, and by a supplemental statement 
of the case (SSOC) issued in August 2003.  Although he was 
provided VCAA notice subsequent to the RO determination 
appealed, the Board finds that the veteran is not prejudiced 
by any notice timing defect.  He was notified (in the April 
1998 decision, in an August 1999 statement of the case, and 
in SSOCs issued in November 1999, January 2000, and April 
2003) of everything required, and has had ample opportunity 
to respond or supplement the record.  The case was reviewed 
de novo subsequent to the notice.  

Regarding content of notice, each of the SSOCs issued in this 
case informed the veteran of what the evidence showed.  He 
was advised in the July 2003 letter and the August 2003 SSOC 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The SSOCs advised him of what the evidence must 
show to establish entitlement to service connection for PTSD, 
and what information or evidence VA needed from him.  
Although the July 2003 correspondence and the August 2003 
SSOC asked the veteran to respond with any new evidence in 
support of his claim within 30 days, he was further notified 
that evidence submitted within a year would be considered.  
In fact, everything submitted to date has been accepted for 
the record and considered.  The July 2003 correspondence 
specifically advised the veteran to submit "any evidence in 
your possession that pertains to your claim . . . ."  

Regarding the duty to assist, the Board directed additional 
development in the June 2003 remand.  The development has 
been completed, and the additional evidence obtained has been 
considered by the RO.  VA has obtained all records it could 
obtain.  Development is complete to the extent possible; VA's 
duties to notify and assist are met.  Hence, the Board finds 
it proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that he was stationed in Da 
Nang, Vietnam, on a temporary duty assignment from 
approximately November 1967 to March 1968, and that service 
connection for PTSD is warranted due to stressors including:  
1) the inability to sleep some days and/or nights because 
being in Vietnam was "like a firecracker," and he "never 
knew when it was going to explode;" 2) processing corpses 
while in Vietnam because his duty was "grave registration," 
and he touched every body that he processed (he testified 
from 150 to 300 bodies daily); 3) some of the remains that he 
had to process would "jump up" at him due to lack of 
embalming fluid, and on one occasion he had to be restrained 
when a body bag was not properly sealed and the corpse 
"jumped up" at him and "half of his face was gone;" and 4) 
witnessed the pain and suffering of injured and mutilated 
soldiers.  

Service personnel records are entirely negative for showing 
that the veteran served in Vietnam for any amount of time.  
The personnel records reflect that he had 14 months and 10 
days of "foreign and/or sea service," and he was stationed 
in Korea for the entirety of his overseas service (from 
October 1966 to January 1968).  His DD Form 214 indicates 
that his military occupational specialty was stock control 
and accounting specialist.  

The service medical records are negative for complaints or 
treatment of any disorder of a psychiatric nature.  The 
service personnel and medical records are entirely negative 
for any indication that the veteran participated in combat or 
was subjected to a stressor event. 

Postservice medical records include voluminous VA outpatient 
records and reports of hospitalization (the earliest dating 
back to April 1989) showing diagnoses and treatment of a 
variety of health problems, including bipolar disorder and 
PTSD.  The records also include diagnoses of heroin, alcohol, 
and cocaine dependence, and indicate childhood onset of 
polysubstance abuse.  

Of record is an August 1994 decision by the Social Security 
Administration (SSA) indicating that the veteran, for the 
purposes of entitlement to that agency's benefits, had been 
disabled since April 1992 due to a variety of health 
disorders, including PTSD.  

VA outpatient reports dated through January 2003 reflect that 
the veteran has been followed for treatment of PTSD symptoms.  
In a July 1999 statement, a licensed clinical social worker 
indicated that the veteran had received VA medical care for 
polysubstance abuse (alcohol, cocaine, heroin, cannabis) and 
bipolar disorder.  The social worker reported that the 
veteran said he served as a quartermaster in Vietnam for 6 
months, and he described his duties as "sorting and bagging 
bodies, retrieving personal effects, etc."  The veteran also 
indicated that he was burned while in service, and was 
transported to Japan for medical treatment, where "he 
witnessed the pain of many injured, mutilated soldiers, which 
he feels added to his PTSD diagnosis."  He described his 
traumatic experiences in Vietnam to the social worker, 
including the "body bag procedure."  His PTSD symptoms 
included hypervigilance, survivor's guilt, helplessness, and 
"flashbacks of body bags, seeing his face on dead bodies, 
and the smell of death."  

A November 2000 report of a VA mental health examination 
indicates that the veteran was seen for chronic depression 
with psychotic symptoms, and chronic substance abuse needing 
structure.  In an update on the veteran's illnesses, the 
examiner stated that a precipitating event was in October 
2000, when the veteran witnessed the killing of a lifelong 
friend by drug dealers.  The examination report notes that 
the veteran performed grave and registration duty in Vietnam 
for six months, and experienced "no real combat" in 
service.  The diagnoses were depressive disorder, not 
otherwise specified; rule out schizoaffective disorder; 
polysubstance dependence, and "possibly PTSD (city 
violence)."  The examiner did not relate any of the 
veteran's psychiatric symptoms to service, and reported: 

[The veteran] has been a victim of 
violence and has witness[ed] several 
situations of violence (most recently his 
friend killed in front of him) possibly 
resulting in a PTSD and adding to his 
depression.  [The veteran] has several 
chronic medical illnesses . . . which 
also effect his suffering with 
depression.  Overall, his chronic 
substance dep[endence] with I.V. drug use 
has resulted in the above medical 
[diagnoses] and chronic depression.  

In a December 2001 letter, a VA staff psychiatrist wrote that 
the veteran "suffers from Polysubstance Abuse (in remission 
since 3/20/01) and . . . PTSD stemming from his experiences 
in the Vietnam War."  It was reported that the veteran 
suffers multiple PTSD symptoms including recurrent images and 
nightmares involving body bags and dead bodies, and he 
experiences "psychological distress upon exposure to 
environmental cues that remind him of his Vietnam experience 
. . . ."  Other noted symptoms included insomnia, 
irritability, angry outbursts, and hypervigilance.  The 
examiner noted that "[i]n addition to the above symptoms, 
[the veteran] describes a history of impulsive behavior, 
fears of abandonment, manipulation of others to achieve 
personal gain, and inappropriate anger at times."  

In a written statement, a fellow serviceman stated that he 
has known the veteran since the late-1970s, when they met 
while attending group therapy in a hospital psychiatry unit.  
The serviceman reported that the veteran was stationed in Da 
Nang, Vietnam in 1967 and 1968, where he was subjected to 
heavy rocket and mortar attack.  He stated that the veteran 
has symptoms of chronic PTSD such as hyperalertness, 
depression rage, and anti-social behavior.  The record is 
devoid, however, of any statements or testimony by the 
veteran to the effect that he endured rocket and mortar 
attacks during service.  

In numerous written statements, and during the December 2001 
hearing, the veteran reiterated that service connection is 
warranted for his PTSD because he was exposed to the 
stressful events in service described above, particularly 
during service in Vietnam.  

In letters dated in May and July 2003, a VA psychiatrist and 
another VA medical care professional reported that the 
veteran had received outpatient assessment and treatment for 
"combat related" PTSD.  

Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70 (1994).  Where the veteran did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the veteran's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Prior to June 18, 1999, (the effective date of 38 C.F.R. 
§ 3.304(f)) and at the time of the April 1998 RO decision on 
appeal, the old requirements for service connection for PTSD 
were:  medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1997).  
The prior regulation provided that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  The 
prior regulation also provided that if the claimed in-service 
stressor was related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded a combat citation, such as the Purple Heart Medal, 
Combat Infantryman Badge, or similar combat citation, was 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board concludes that 
the probative medical evidence has not established service 
connection for PTSD under either the new or old regulation 
pertaining to service connection for PTSD.  In rendering this 
conclusion, the Board notes that the substance of the 
previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, a clear (emphasis added) 
diagnosis of PTSD is not required but otherwise the three 
requirements remain essentially unchanged.  It still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  In this case, 
as shown above, there is medical evidence of PTSD.  The 
primary impediment to a favorable decision on this issue is 
the absence of a verified stressor.  Therefore, because the 
general requirements of the regulation have not been 
substantively changed as pertains to this veteran, the Board 
finds that he was not prejudiced by not being notified of the 
change in the regulation.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

There is no objective evidence that the veteran "engaged in 
combat with the enemy."  Service medical records show no 
references to combat, and service personnel records do not 
indicate that the veteran was engaged in combat with the 
enemy.  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C.A. § 1154, 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  Here, there is simply no supportive 
evidence that the veteran engaged in combat with the enemy 
(as defined).  His military occupational specialty was of a 
non-combat nature (stock control and accounting specialist).  
Thus, the service medical and personnel records do not 
support that the veteran engaged in combat or that his unit 
in Korea was subjected to enemy fire, and thereby a stressor 
event in service.  

Because it has not been shown that the veteran engaged in 
combat with the enemy, his lay testimony alone is not enough 
to establish the occurrence of the alleged stressors.  The 
Board finds that the service records and other evidence of 
record does not corroborate, substantiate, or verify the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  With regard to the in-service stressors 
reported by the veteran, many are vague as to details, and 
are therefore unverifiable.  For example, the veteran's 
testimony and statements pertaining to the alleged stressors 
did not include specifics as to dates or names.  Further, 
none of the service personnel or medical record entries note 
a history of stressful events or of symptomatology associated 
with stressful events related to the veteran's service.  And 
some alleged stressors simply stretch beyond the realm of 
credibility.  For example, the allegation by the veteran that 
during his alleged (but not confirmed and inconsistent with 
the record) approximately 4 months of Vietnam service he 
handled 150 to 300 bodies daily for processing for return to 
the United States would mean that he personally handled 
nearly a third of all U.S. casualties in Vietnam.  (And there 
is no reasonable basis for the Board to discount official 
records that reflect all of the veteran's overseas service 
was in Korea.)  

Regarding a diagnosis of the claimed disability, PTSD, the 
Board is aware of the numerous diagnoses of PTSD of record, 
and the medical records indicating treatment for the same.  
However, the diagnoses were not based on a verified stressor, 
but were premised on an inaccurate history provided by the 
veteran that his medical care professionals accepted as 
reliable.  In this regard, the Board notes that a physician's 
opinion based on an inaccurate factual premise has no 
probative value, see Reonal v. Brown, 5 Vet. App. 458 (1993), 
and the Board is not bound to accept the opinions of 
physicians or psychologists whose diagnoses of PTSD were 
based on an unverified history of stressful incidents as 
related by the veteran.  See, e.g.,  Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  While several of the veteran's medical 
care providers noted that he has PTSD symptoms related to 
stressors he experienced in Vietnam, the service records 
clearly show that he was stationed in Korea for the entirety 
of his overseas service.  The service records are negative 
for any indication that he was ever in Vietnam (where most of 
the veteran's stressful events are alleged to have occurred), 
and the service records are entirely negative for any 
corroboration of the alleged stressors.  The veteran has 
submitted no independent evidence to show that his alleged 
stressors actually occurred.  Clearly those examiners who 
provided diagnoses of PTSD based on Vietnam service had no 
familiarity with the veteran's actual military record.

In summary, there is no credible supporting evidence of an 
stressor in service.  The preponderance of the evidence is 
against a finding that the veteran has PTSD based on a 
verified stressful event in service.  As these threshold 
requirements are not met, service connection for PTSD is not 
warranted.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



